—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered October 10, 1995, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court did not err in excluding the defendant’s children from the courtroom during summations after finding that they were “distracting.” In addition, contrary to the defendant’s contention, the court did not exclude the defendant’s wife from the courtroom (see, People v Gomez, 256 AD2d 589; People v Daniels, 237 AD2d 529).
*474The defendant’s claim that the court failed to supervise a brief reading by a translator of a witness’s prior statement is unpreserved for appellate review and, in any event, without merit (see, CPL 470.05 [2]; People v Ortiz, 250 AD2d 626, 627). Moreover, the defendant’s absence during the reading did not constitute a violation of his right to be present at all material stages of the trial (see, People v Melendez, 227 AD2d 646).
The defendant’s remaining contention is without merit. Thompson, J. P., Sullivan, Krausman and Florio, JJ., concur.